United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.R., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Northglenn, CO, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
John Evangelisti, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-827
Issued: August 23, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 5, 2007 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ merit decision dated January 23, 2007 regarding her claim for an
emotional condition. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction
over the merits of this case.
ISSUE
The issue is whether appellant has established that she sustained an injury causally
related to compensable work factors.
FACTUAL HISTORY
On May 24, 2004 appellant filed an occupational disease claim (Form CA-2) alleging that
she sustained stress, anxiety and depression as a result of her federal employment. She also
indicated that her arthritis and hereditary hemorrhagic telangiectasia was aggravated by her
stress. According to appellant, she felt increasing pressure from management to do her job in
less time and she was called in for discussions several times.

In a narrative statement, appellant indicated that she began working on route 4166 in
July 2003 and this route had 611 dismount stops. She stated that she had trouble completing the
route in eight hours and “management was pushing to go faster everyday.” According to
appellant management told her to complete the route in eight hours but she felt the route was
longer than eight hours. She alleged that management was intimidating her and she made
mistakes from trying to go too fast. Appellant indicated that on March 22, 2004 she was
reprimanded for being late the previous week and on May 1, 2004 she was called in for a
meeting regarding unauthorized overtime use.
In a June 14, 2004 statement, a supervisor, Kathy Walls, noted that on May 1, 2004
appellant was called into the office for a meeting regarding unauthorized overtime the previous
day. She indicated that appellant reported talking to her physician for 45 minutes and she was
given an appropriate form. In a July 7, 2004 statement, an employing establishment supervisor,
Connie Hanlon, stated that management noticed that appellant was struggling with route 4166.
There were four meetings to try and “find out what was going on and what we could do to help
[appellant].” Ms. Hanlon indicated that appellant was offered a different route but she declined,
stating that she needed the overtime. With respect to overtime use, Ms. Hanlon indicated that all
carriers needed an eight-hour day on their fifth day, so they would not use penalty overtime
resulting in double pay. She indicated that appellant was called into the office for being late,
although no disciplinary action was taken. Ms. Hanlon stated that appellant was never told she
had to complete the route in eight hours. She also indicated that the route was completed in eight
hours by a replacement carrier.
Another supervisor, Dennis Johnson, provided a July 23, 2004 statement discussing
appellant’s allegations. He stated that appellant was told that other employees were meeting the
hours required for her route and she was asked why she could not complete the route within eight
hours. Mr. Johnson stated that appellant had been called in for late reports and unauthorized
overtime, but there was no formal disciplinary action.
With respect to medical evidence, appellant submitted a June 7, 2004 report from
Dr. Ian Bach, a family practitioner, who reported that she was having difficulty with supervisors
“requesting what she feels are inappropriate levels of work.” Dr. Bach stated that appellant was
told the route had to be completed in 8 hours, but it took closer to 9 or 10 hours. According to
him, appellant had a May 1, 2004 meeting at which her supervisors became hostile. Dr. Bach
opined that appellant’s depression and anxiety were causally related to her employment, in
particular to the hostile environment that occurred due to her supervisor’s unreasonable
expectations.
By decision dated August 23, 2004, the Office denied the claim for compensation. The
Office found that appellant did not establish any compensable work factors.
On September 13, 2004 appellant requested an oral hearing before an Office hearing
representative. An oral hearing was held on April 19, 2005. She stated that it took nine to nine
and one half hours to complete her route. Appellant submitted a June 2, 2005 statement from a
coworker, Danny L. Goodwin, who stated that he was assigned to her route and it was a route
with lots of mail and 612 stops. He stated that he was pressured to complete his route and was

2

threatened with disciplinary action.
A witness statement from a union steward,
Dwight L. Gardner, indicated that he was with appellant during management meetings. He did
not provide further detail.
In a statement dated May 20, 2005, an employing establishment compensation specialist,
Stephen Nagy, discussed appellant’s route and the use of overtime. He indicated the standard
time for office duties was calculated at three hours and three minutes. A November 23, 2003
employing establishment document indicated that the eight-week average street time for the
route was 5 hours, 29 minutes. Mr. Nagy stated that there had been numerous discussions with
appellant regarding her apparent time wasting practices.
By decision dated June 16, 2005, the hearing representative modified the August 23,
2004 decision. He found that compensable work factors were established in that it was not
disputed that appellant’s route had 611 stops and appellant worked more than eight hours per
day. The hearing representative found that the record showed the route required 8 hours and
32 minutes to complete. No other compensable work factors were found to be substantiated by
the evidence. With respect to the medical evidence, the hearing representative found that the
record did not provide a reasoned medical opinion.
Appellant requested reconsideration and submitted the June 7, 2004 report from
Dr. Bach. By decision dated June 13, 2006, the Office determined that the request was
insufficient to warrant merit review of the claim. She again requested reconsideration and
submitted an April 17, 2006 report from Dr. Randolph Pock, a psychiatrist, who stated that
appellant convincingly described the onset of anxiety and depression to a hostile work
environment from her supervisors. He opined that her symptoms were caused by the work
environment.
By decision dated January 23, 2007, the Office reviewed the case on its merits and denied
modification.
LEGAL PRECEDENT
Appellant has the burden of establishing by the weight of the reliable, probative and
substantial evidence that the condition for which she claims compensation was caused or adversely
affected by factors of her federal employment.1 This burden includes the submission of detailed
description of the employment factors or conditions which appellant believes caused or adversely
affected the condition or conditions for which compensation is claimed.2 A claimant must also
submit rationalized medical opinion evidence establishing a causal relationship between the
claimed condition and the established, compensable work factors.3
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. There are situations where an injury or illness has
1

Pamela R. Rice, 38 ECAB 838 (1987).

2

Roger Williams, 52 ECAB 468 (2001); Anna C. Leanza, 48 ECAB 115 (1996).

3

See Bonnie Goodman, 50 ECAB 139, 141 (1998).

3

some connection with the employment but nevertheless does not come within the coverage of
workers’ compensation. These injuries occur in the course of the employment and have some kind
of causal connection with it but nevertheless are not covered because they are found not to have
arisen out of the employment. Disability is not covered where it results from an employee’s
frustration over not being permitted to work in a particular environment or to hold a particular
position or secure a promotion. On the other hand, where disability results from an employee’s
emotional reaction to his regular or specially assigned work duties or to a requirement imposed by
the employment, the disability comes within the coverage of the Federal Employees’
Compensation Act.4
In cases involving emotional conditions, the Board has held that, when working conditions
are alleged as factors causing a condition or disability, the Office, as part of its adjudicatory
function, must make findings of fact regarding which working conditions are deemed compensable
factors of employment and are to be considered by a physician when providing an opinion on
causal relationship and which working conditions are not deemed factors of employment and may
not be considered.5 If a claimant does implicate a factor of employment, the Office should then
determine whether the evidence of record substantiates that factor. When the matter asserted is a
compensable factor of employment and the evidence of record establishes the truth of the matter
asserted, the Office must base its decision on an analysis of the medical evidence.6
A reaction to an administrative or personnel matter is generally not covered as it is not
related to the performance of regular or specially assigned duties.7 Nevertheless, if the evidence
demonstrates that the employing establishment erred, acted abusively or unreasonably in the
administration of a personnel matter, any physical or emotional condition arising in reaction to
such error or abuse may be covered.8
ANALYSIS
Appellant filed an occupational claim alleging that she sustained stress, anxiety and
depression, as well as aggravation of physical conditions, resulting from her federal employment.
The initial question is whether she has substantiated compensable work factors with respect to
her claim. Appellant’s primary allegation in this case is that she felt pressured by her supervisors
regarding the completion of her mail route. She alleged that she was intimidated by her
supervisors and was told she had to complete the route in eight hours.
The actions of the supervisors with respect to the completion of her route are
administrative in nature. As noted above, to substantiate a compensable work factor, the
evidence must demonstrate that the employing establishment erred or acted abusively in this
4

Lillian Cutler, 28 ECAB 125 (1976).

5

See Norma L. Blank, 43 ECAB 389-90 (1992).

6

Id.

7

See Brian H. Derrick, 51 ECAB 417, 421 (2000).

8

Margreate Lublin, 44 ECAB 945, 956 (1993).

4

administrative matter. The evidence of record does not establish error or abuse by the employing
establishment. Ms. Hanlon stated that appellant was not required to complete the route in eight
hours, but there were meetings held to try and help appellant complete the route in a more timely
fashion. No evidence was submitted that would establish these meetings or any action of the
supervisors was erroneous or abusive in this case. With respect to a May 1, 2004 meeting on use
of overtime, there was no evidence presented that the supervisors were hostile or acted abusively.
There were no formal disciplinary actions taken and there is no probative evidence of record
establishing error or abuse regarding denial of overtime or other actions of the supervisors. The
Board finds the evidence of record does not substantiate a compensable work factor regarding an
administrative action of the employing establishment.
The Office hearing representative did make a finding that compensable work factors were
substantiated in that the record established the 4166 route had 611 delivery stops and the route
inspection showed that the route would take approximately eight and one half hours to complete.
There was no finding, nor does the record support, that a compensable factor based on overwork
was substantiated. For example, the employing establishment did indicate that other employees
had completed the route in a more timely fashion and appellant herself discussed the actions of
her supervisors, not the work duties.9
Since there were compensable work factors, the medical evidence is reviewed to
determine if an injury causally related to compensable work factors has been established.
Dr. Bach referred to a hostile environment and unreasonable expectations of supervisors, which,
as noted above, have not been substantiated as compensable work factors. Dr. Pock also referred
to a hostile work environment. Neither of the physicians provided a rationalized medical opinion
on causal relationship between a diagnosed condition and compensable work factors. In the
absence of probative medical evidence, appellant did not meet her burden of proof to establish an
injury in the performance of duty.
CONCLUSION
Appellant did not meet her burden of proof to establish an injury causally related to
compensable work factors.

9

See Cyndia R. Harrill, 55 ECAB 522 (2004) (while an unusually heavy workload or unreasonable deadlines
may constitute a compensable work factor, there was no evidence to support a claim of overwork and appellant
primarily referred to the actions of her supervisors).

5

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated January 23, 2007 is affirmed.
Issued: August 23, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

